1                                                        JS-6
2
3
4
5
6
7                   UNITED STATES DISTRICT COURT
8                 CENTRAL DISTRICT OF CALIFORNIA
9                             WESTERN DIVISION
10
     GUY A. SHAKED INVESTMENTS
11   LTD. AND DAFNI HAIR              Case No. 2:19-cv-10588-AB-MAA
     PRODUCTS, LTD.
12                                    [PROPOSED] ORDER FOR
                Plaintiffs,           PERMANENT INJUNCTION
13
         v.
14
     BEYOND THE BEAUTY, INC.,
15
                Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      1
 1         Plaintiffs Guy A. Shaked Investments Ltd. and Dafni Hair Products, Ltd.
 2 (“Plaintiffs”) and Defendant Beyond the Beauty, Inc. (collectively, “the parties”)
 3 have agreed to the below injunction. For good cause shown, IT IS HEREBY
 4 ORDERED that:
 5         1.     Beyond the Beauty, Inc. and its parents, subsidiaries, affiliates, officers,
 6 directors, agents, servants, employees, attorneys, successors and assigns, and all
 7 others in active concert or participation with any of the foregoing are hereby
 8 enjoined, pursuant to 35 U.S.C. § 283 and Fed. R. Civ. P. 65(d), from making, using,
 9 distributing, shipping, advertising, marketing, offering to sell, or selling within the
10 United States, or importing into the United States, the “Brush N’ Go,” “She,” any
11 other heated straightening brush, and any other product that infringes U.S. Patents
12 No. D817,007, 9,578,943, 9,591,906, and/or 9,877,562 (collectively, the “Patents-
13 In-Suit”), either alone or in combination with any other product, including direct or
14 indirect infringement, including contributing to and/or inducing infringement,
15 including assisting, aiding, or abetting any other person or business entity in
16 engaging in or performing any of the activities referred to in this paragraph, or
17 delivering any such products and/or devices in or from the United States, and/or as
18 prohibited by 35 U.S.C. §1 et seq., to any customer under any existing contract or
19 agreement, until after the expiration of the latest to expire of the Patents-In-Suit;
20         2.     Within 14 days of issuance of this order Beyond the Beauty, Inc. will
21 provide written notice of this injunction ordered herein to its parents, subsidiaries,
22 affiliates, officers, directors, agents, servants, employees, attorneys, successors and
23 assigns, and those persons in active concert or participation with them, including any
24 and all persons or entities who have supplied Beyond the Beauty, Inc. with any
25 products covered by Paragraph 1.
26
27
28

                                                 2
1        IT IS FURTHER ORDERED THAT Plaintiffs need not post a bond for the
2 injunctive relief ordered herein.
3        IT IS FURTHER ORDERED THAT this Court retains jurisdiction to enforce
4 this Order and any dispute arising therefrom.
5        SO ORDERED.
6
7 DATED: February 06, 2020
8                                                 Honorable André Birotte Jr.
                                                  United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
